Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This First Amendment to Revolving Credit and Security Agreement (this “First
Amendment”) is dated this 31st day of October, 2016, by and among AIR & LIQUID
SYSTEMS CORPORATION, a Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL
CORPORATION, a Pennsylvania corporation (“UES”), ALLOYS UNLIMITED AND
PROCESSING, LLC, a Pennsylvania limited liability company (“Alloys”), AKERS
NATIONAL ROLL COMPANY, a Delaware corporation (“National Roll”), AKERS SWEDEN
AB, a company duly incorporated and organized under the laws of Sweden (the
“Swedish Borrower”), and UNION ELECTRIC STEEL UK LIMITED, a limited liability
company organized under the laws of England and Wales with registered company
number 00162966 (the “UK Borrower”) (ALS, UES, Alloys, National Roll, the
Swedish Borrower, the UK Borrower and each Person joined hereto as a borrower
from time to time, are collectively, the “Borrowers”, and each a “Borrower”),
the Guarantors (as defined therein) party hereto, the LENDERS (as defined
therein) party hereto, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
agent for the Lenders (hereinafter referred to in such capacity as the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent entered into
that certain Revolving Credit and Security Agreement, dated effective as of
May 20, 2015, by and among the Borrowers, the Guarantors, the Lenders and the
Agent (as amended, modified, supplemented, extended, renewed or restated from
time to time, the “Credit Agreement”); and

WHEREAS, the Borrowers desire to amend certain provisions of the Credit
Agreement which provisions require only Required Lenders approval, and the
Required Lenders and the Agent agree to permit such amendments pursuant to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context herein clearly indicates otherwise.

2. Section 1.2 of the Credit Agreement is hereby amended by inserting the
following new definitions in their appropriate alphabetical order:

“ASW” shall mean ASW Steel, Inc., an Ontario corporation.

“First Amendment Closing Date” shall mean October 31, 2016.



--------------------------------------------------------------------------------

3. Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and inserting in their stead the
following:

“Fee Letter” shall mean the amended and restated fee letter dated the First
Amendment Closing Date executed by Ampco-Pitt Corp. (for itself and on behalf of
the other Loan Parties) and PNC.

“Permitted Loans” shall mean: (a) the extension of trade credit by a Loan Party
to its Customer(s), in the Ordinary Course of Business in connection with a sale
of Inventory or rendition of services, in each case on open account terms;
(b) loans to employees in the Ordinary Course of Business not to exceed as to
all such loans the aggregate Dollar Equivalent amount of Five Hundred Thousand
and 00/100 Dollars ($500,000.00) at any time outstanding; (c) intercompany loans
between and among Loan Parties, so long as, at the request of Agent, each such
intercompany loan made after the Closing Date is evidenced by a promissory note
(including, if applicable, any master intercompany note executed by the
applicable Loan Party(ies)) on terms and conditions (including terms
subordinating payment of the indebtedness evidenced by such note to the prior
payment in full of all Obligations) acceptable to Agent in its reasonable
discretion that has been delivered to Agent either endorsed in blank or together
with an undated instrument of transfer executed in blank by the applicable Loan
Party(ies) that are the payee(s) on such note, (d) intercompany loans made by
any Loan Party to Akers Valji not to exceed, as to all such loans, the aggregate
Dollar Equivalent amount of Five Million and 00/100 Dollars ($5,000,000.00) at
any time outstanding, so long as, at the request of Agent, each such
intercompany loan made after the Closing Date is evidenced by a promissory note
(including, if applicable, any master intercompany note executed by the
applicable Loan Party(ies) and Akers Valji) on terms and conditions (including
terms subordinating payment of the indebtedness evidenced by such note to the
prior payment in full of all Obligations) acceptable to Agent in its reasonable
discretion that has been delivered to Agent either endorsed in blank or together
with an undated instrument of transfer executed in blank by the applicable Loan
Party(ies) that are the payee(s) on such note, (e) for the period commencing on
the First Amendment Closing Date and ending on the date on which ASW becomes a
Borrower pursuant to amendment documentation in form and substance acceptable to
the Agent in its reasonable discretion, intercompany loans made by any Loan
Party to ASW not to exceed, as to all such loans, the aggregate Dollar
Equivalent amount of Seven Million Five Hundred Thousand and 00/100 Dollars
($7,500,000.00) at any time outstanding, (f) loans, advances and investments not
otherwise permitted in items (a) through (e) above in Excluded Subsidiaries

 

- 2 -



--------------------------------------------------------------------------------

(excluding ASW) in a Dollar Equivalent amount which shall not exceed Five
Million and 00/100 Dollars ($5,000,000.00) in the aggregate at any one time; and
(g) loans, advances and/or investments existing on the Closing Date as set forth
and described on Schedule 1.3 attached hereto.

4. Clause (a) of Section 2.11 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(a) Subject to the terms and conditions hereof, on and after: (x) the Closing
Date with respect to the US Borrowers; (y) the UK Availability Date with respect
to the UK Borrower; and (z) the Swedish Availability Date with respect to the
Swedish Borrower, Issuer shall issue or cause the issuance of letters of credit
for the benefit of the Loan Parties and their Subsidiaries denominated in
Dollars or Swedish Krona for the account of any US Borrower, Dollars, Pounds
Sterling or other Optional Currency, if any, for the account of the UK Borrower
or Dollars, Swedish Krona or other Optional Currency, if any, for the account of
the Swedish Borrower (collectively, “Letters of Credit”), except to the extent
that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the outstanding Swing Loans, plus (iii) the Maximum
Undrawn Amount of all outstanding Letters of Credit, plus (iv) the Maximum
Undrawn Amount of the Letter of Credit to be issued to exceed the lesser of
(x) the Maximum Revolving Advance Amount or (y) the Formula Amount (calculated
without giving effect to the deductions provided for in
Section 2.1(a)(A)(y)((iv) in the US Formula Amount, Section 2.1(a)(B)(y)(iv) in
the UK Formula Amount and Section 2.1(a)(C)(y)(iii) in the Swedish Formula
Amount); provided, further, however, that Issuer will not be required to issue
or cause to be issued any Letters of Credit to the extent that the issuance of
such Letters of Credit: (I) for the benefit of such UK Borrower would then cause
the sum of the Dollar Equivalent amount of (i) (A) the outstanding
Pound Sterling Denominated Revolving Advances to the UK Borrower plus (ii) the
outstanding UK Swing Loans to the UK Borrower, plus (iii) the Maximum Undrawn
Amount of all outstanding UK Letters of Credit to exceed the UK Formula Amount
(calculated without giving effect to the deductions provided for in
2.1(a)(B)(y)(iv) in the UK Formula Amount and (B) the sum of outstanding
Pound Sterling Denominated Revolving Advances to the UK Borrower and outstanding
Swedish Krona Denominated Revolving Advances to the Swedish Borrower plus
(ii) the sum of outstanding UK Swing Loans to the UK Borrower and outstanding
Swedish Swing Loans to the Swedish Borrower, plus (iii) the Maximum Undrawn
Amount of all outstanding UK Letters of Credit and all outstanding Swedish
Letters of Credit to exceed the European Sublimit; or (II)

 

- 3 -



--------------------------------------------------------------------------------

for the benefit of the Swedish Borrower would then cause the sum of the Dollar
Equivalent amount of (i) (A) the outstanding Swedish Krona Denominated Revolving
Advances to the Swedish Borrower plus (ii) the outstanding Swedish Swing Loans
to the Swedish Borrower, plus (iii) the Maximum Undrawn Amount of all
outstanding Swedish Letters of Credit to exceed the Swedish Formula Amount
(calculated without giving effect to the deductions provided for in
2.1(a)(C)(y)(iii) in the Swedish Formula Amount and (B) the sum of outstanding
Pound Sterling Denominated Revolving Advances to the UK Borrower and outstanding
Swedish Krona Denominated Revolving Advances to the Swedish Borrower plus
(ii) the sum of outstanding UK Swing Loans to the UK Borrower and outstanding
Swedish Swing Loans to the Swedish Borrower, plus (iii) the Maximum Undrawn
Amount of all outstanding UK Letters of Credit and all outstanding Swedish
Letters of Credit to exceed the European Sublimit. The Maximum Undrawn Amount of
all outstanding Letters of Credit shall not exceed in the aggregate at any time
the Letter of Credit Sublimit. All disbursements or payments related to Letters
of Credit shall be deemed to be Domestic Rate Loans consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans. Letters of Credit that have not been drawn upon shall not bear
interest (but fees shall accrue in respect of outstanding Letters of Credit as
provided in Section 3.2 hereof).

5. Schedule 1.1(S)(2) to the Credit Agreement is hereby deleted in its entirety
and replaced by Schedule 1.1(S)(2) to the Credit Agreement attached hereto and
made a part hereof.

6. The provisions of Sections 2 through 5 of this First Amendment shall not
become effective until the Agent shall have received:

(a) this First Amendment, duly executed by the Borrowers, the Guarantors, the
Required Lenders and the Agent;

(b) the documents and conditions listed in the Preliminary Closing Agenda
attached hereto and made a part hereof as Exhibit A;

(c) payment of all fees and expenses owed to the Agent, and the Agent’s counsel
in connection with this First Amendment and the Credit Agreement (including,
without limitation, any such fees and expenses payable pursuant to any fee
letter entered into between the Borrowers and the Agent in connection herewith);
and

(d) such other documents in connection with such transactions as the Agent or
said counsel may reasonably request.

7. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the

 

- 4 -



--------------------------------------------------------------------------------

Credit Agreement, except as such representations and warranties, agreements and
covenants may have heretofore been amended, modified or waived in writing in
accordance with the Credit Agreement, and except any such representations or
warranties made as of a specific date or time, which shall have been true and
correct in all material respects as of such date or time.

8. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which secured the Obligations immediately prior to the
entering into of this First Amendment, continues to secure the Obligations.

9. Each Loan Party represents and warrants to the Agent and each of the Lenders
as follows: (i) such Loan Party has the full power to enter into, execute,
deliver and carry out this First Amendment and all such actions have been duly
authorized by all necessary proceedings on its part, (ii) neither the execution
and delivery of this First Amendment by such Loan Party nor the consummation of
the transactions herein contemplated or compliance with the terms and provisions
hereof by any of them will conflict with, constitute a default under or result
in any breach of (a) the terms and conditions of the certificate or articles of
incorporation, bylaws or other organizational documents of such Loan Party or
(b) any material Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which such Loan Party is a party or by which
it is bound or to which it is subject, or result in the creation or enforcement
of any Lien, charge or encumbrance whatsoever upon any property (now or
hereafter acquired) of such Loan Party, and (iii) this First Amendment has been
duly and validly executed and delivered by such Loan Party and constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except to the extent that
enforceability of this First Amendment may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance and
general concepts of equity.

10. Each Loan Party represents and warrants that (i) no Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this First Amendment or the performance or observance
of any provision hereof or any transaction completed hereby, and (ii) the
schedules attached to and made a part of the Credit Agreement, are true and
correct in all material respects as of the date hereof, except as such schedules
may have heretofore been amended or modified in writing in accordance with the
Credit Agreement or pursuant to this First Amendment.

11. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

12. The agreements contained in this First Amendment are limited to the specific
agreements made herein. Except as expressly set forth herein, this First
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agent or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained

 

- 5 -



--------------------------------------------------------------------------------

in the Credit Agreement or any Other Document in similar or different
circumstances. This First Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. This First Amendment amends the Credit Agreement and is not a novation
thereof. Nothing expressed or implied in this First Amendment or any other
document contemplated hereby shall be construed as a release or other discharge
of any Borrower or any Guarantor under the Credit Agreement or any Other
Document from any of its obligations and liabilities thereunder.

13. This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

14. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this First Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this First Amendment on the
day and year first above written.

 

      BORROWERS: WITNESS/ATTEST:      

AIR & LIQUID SYSTEMS CORPORATION, a

Pennsylvania corporation

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:      

UNION ELECTRIC STEEL CORPORATION,

a Pennsylvania corporation

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:      

ALLOYS UNLIMITED AND PROCESSING,

LLC, a Pennsylvania limited liability company

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President and Secretary
WITNESS/ATTEST:      

AKERS NATIONAL ROLL COMPANY, a

Delaware corporation

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President and Secretary
WITNESS/ATTEST:      

AKERS SWEDEN AB, a company duly

incorporated and organized under the laws of Sweden

/s/ Sharon Connolly

      By:  

/s/ Maria Trainor

      Name:   Maria Trainor       Title:   Authorized Signatory



--------------------------------------------------------------------------------

      BORROWERS (continued): WITNESS/ATTEST:      

UNION ELECTRIC STEEL UK LIMITED, a

limited liability company organized under the

laws of England and Wales

/s/ Sharon Connolly

      By:  

/s/ Rose Hoover

      Name:   Rose Hoover       Title:   Director       GUARANTORS:
WITNESS/ATTEST:      

AMPCO-PITTSBURGH CORPORATION, a

Pennsylvania corporation

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:      

AMPCO-PITTSBURGH SECURITIES V LLC,

a Delaware limited liability company

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President and Secretary
WITNESS/ATTEST:      

AMPCO-PITTSBURGH SECURITIES V

INVESTMENT CORPORATION, a Delaware corporation

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President, General Counsel and
Secretary WITNESS/ATTEST:       AMPCO UES SUB, INC., a Delaware corporation

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

      GUARANTORS (continued): WITNESS/ATTEST:      

THE DAVY ROLL COMPANY LIMITED, a

limited liability company organized under the

laws of England and Wales

/s/ Sharon Connolly

      By:  

/s/ Rose Hoover

      Name:   Rose Hoover       Title:   Director WITNESS/ATTEST:       ROLLS
TECHNOLOGY INC., a Delaware corporation

/s/ Sharon Connolly

      By:  

/s/ Masha Trainor

      Name:   Masha Trainor       Title:   Vice President and Secretary
WITNESS/ATTEST:      

AKERS AB, a company duly incorporated and

organized under the laws of Sweden

/s/ Sharon Connolly

      By:  

/s/ Maria Trainor

      Name:   Maria Trainor       Title:   Authorized Signatory



--------------------------------------------------------------------------------

AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

As a Lender and as Agent

By:  

/s/ David Thayer

Name:   David Thayer Title:   Vice President

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

Revolving Commitment Percentage: 42.50% Revolving Commitment Amount
$42,500,000.00



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF

PENNSYLVANIA, As a Lender

By:  

/s/ Barry K. Sullivan

Name:   Barry K. Sullivan Title:   Senior Vice President

One North Shore Center, Suite 503

12 Federal Street

Pittsburgh, PA 15212

Revolving Commitment Percentage: 35.00% Revolving Commitment Amount
$35,000,000.00



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, As a Lender By:  

/s/ Donald P. Haddad

Name:   Donald P. Haddad Title:   SVP

525 William Penn Place

Pittsburgh, Pennsylvania 15219

Revolving Commitment Percentage: 22.50% Revolving Commitment Amount
$22,500,000.00



--------------------------------------------------------------------------------

EXHIBIT A

Preliminary Closing Agenda

(See Attached)



--------------------------------------------------------------------------------

PRELIMINARY CLOSING AGENDA

This preliminary closing agenda contains the documents to be delivered in
connection with a first amendment to the One Hundred Million and 00/100 Dollars
($100,000,000.00) credit facility provided to AIR & LIQUID SYSTEMS CORPORATION,
a Pennsylvania corporation (“ALS”), UNION ELECTRIC STEEL CORPORATION, a
Pennsylvania corporation (“UES Corp.”), ALLOYS UNLIMITED AND PROCESSING, LLC, a
Pennsylvania limited liability company (“Alloys”), AKERS NATIONAL ROLL COMPANY,
a Delaware corporation (“National Roll” and together with ALS, UES Corp. and
Alloys, each a “US Borrower” and collectively, the “US Borrowers”), AKERS SWEDEN
AB, a company duly incorporated and organized under the laws of Sweden with
registration number 556031-8080 (“Akers Sweden”) and UNION ELECTRIC STEEL UK
LIMITED, a limited liability company organized under the laws of England and
Wales (the “UK Borrower” and together with the US Borrowers and Akers Sweden,
each a “Borrower” and collectively, the “Borrowers”), by PNC BANK, NATIONAL
ASSOCIATION (“PNC”), and various other financial institutions from time to time
(PNC and such other financial institutions are each, a “Lender” and
collectively, the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (in such capacity, the “Agent”) and PNC CAPITAL MARKETS
LLC, a Pennsylvania limited liability company, as Sole Lead Arranger and Sole
Bookrunner.

 

No.

  

LOAN DOCUMENTS

  

Responsible Party

1.    First Amendment to Revolving Credit and Security Agreement, by and among
the Borrowers, AMPCO-PITTSBURGH CORPORATION, a Pennsylvania corporation
(“Ampco-Pitt Corp.”), AMPCO-PITTSBURGH SECURITIES V LLC, a Delaware limited
liability company (“Ampco Securities”), AMPCO-PITTSBURGH SECURITIES V INVESTMENT
CORPORATION, a Delaware corporation (“Ampco Investment”), AMPCO UES SUB, INC., a
Delaware corporation (“Ampco UES”), and ROLLS TECHNOLOGY INC., a Delaware
corporation (“RollTech”), THE DAVY ROLL COMPANY LIMITED, a limited liability
company organized under the laws of England and Wales (“Davy Roll”), AKERS AB, a
company duly incorporated and organized under the laws of Sweden with
registration number 556153-4792 (“Akers AB” and together with Ampco-Pitt Corp.,
Ampco Securities, Ampco Investment, Ampco UES, RollTech and Davy Roll, each a
“Guarantor” and collectively, the “Guarantors”)(the Borrowers and the Guarantors
are each a “Loan Party” and collectively, the “Loan Parties”), the Lenders and
the Agent (the “First Amendment”).    Agent



--------------------------------------------------------------------------------

2.    Revised Schedules to the Credit Agreement (as necessary and appropriate):
  

 

  a.    Schedule 1.1 – Existing Letters of Credit.    Agent   b.    Schedule
1.1(S)(1) – Excluded Domestic Subsidiaries.    Borrowers   c.    Schedule
1.1(S)(2) – Excluded Foreign Subsidiaries.    Borrowers   d.    Schedule 1.2 –
Permitted Encumbrances.    Borrowers   e.    Schedule 1.3 – Permitted Loans   
Borrowers   f.    Schedule 3.10 – Tax Gross-up and Indemnities for UK Borrower.
   Agent   g.    Schedule 4.4 – Collateral Locations; Place of Business, Chief
Executive Office, Real Property.    Borrowers   h.    Schedule 5.1 – Consents.
   Borrowers   i.    Schedule 5.2(a) – States of Qualification and Good
Standing.    Borrowers   j.    Schedule 5.2(b) – Subsidiaries.    Borrowers   k.
   Schedule 5.4 – Federal Tax Identification Number.    Borrowers   l.   
Schedule 5.6 – Prior Names.    Borrowers   m.    Schedule 5.7 – Environmental.
   Borrowers   n.    Schedule 5.8(b)(i) – Litigation.    Borrowers   o.   
Schedule 5.8(b)(ii) – Indebtedness.    Borrowers   p.    Schedule 5.8(d) –
Plans.    Borrowers   q.    Schedule 5.9 – Intellectual Property, Source Code
Escrow Agreements    Borrowers   r.    Schedule 5.10 – Licenses and Permits.   
Borrowers   s.    Schedule 5.14 – Labor Disputes.    Borrowers   t.    Schedule
5.24 – Equity Interests.    Borrowers

 

- 2 -



--------------------------------------------------------------------------------

  u.    Schedule 5.25 – Commercial Tort Claims.    Borrowers   v.    Schedule
5.26 – Letter of Credit Rights.    Borrowers   w.    Schedule 5.27 – Material
Contracts.    Borrowers   x.    Schedule 7.3 – Guarantees.    Borrowers

 

3.      Revised/Amended Exhibits to the Credit Agreement:

  

 

  a.    Exhibit 1.2 – Borrowing Base Certificate.    Agent   b.    Exhibit
1.2(a) – Compliance Certificate.    Agent   c.    Exhibit 2.1(a) – Revolving
Credit Note.    Agent   d.    Exhibit 2.4(a) – Swing Loan Note.    Agent   e.   
Exhibit 7.12(a) – Borrower Joinder.    Agent   f.    Exhibit 7.12(b) – Guarantor
Joinder.    Agent   g.    Exhibit 8.1(c) – Financial Condition Certificate   
Agent   h.    Exhibit 16.3 – Commitment Transfer Supplement.    Agent

 

4.      Lien Waiver Agreements made by each landlord for the benefit of the
Agent with respect to all real property leased by any Loan Party, in form and
substance satisfactory to the Agent, to the extent not previously delivered.

   Borrowers RELATED DOCUMENTS

5.      Evidence of Hazard and Liability Insurance of the Loan Parties at each
of their locations in accordance with the terms of the Credit Agreement, along
with endorsements naming the Agent as additional insured and lender loss payee.

   Borrowers

6.      Amended and Restated Agent’s Fee Letter.

   Agent

7.      Side Letter (if necessary).

   Agent

 

- 3 -



--------------------------------------------------------------------------------

RELATED DILIGENCE 8.    Fully executed copies of all (i) leases of real property
to which any Loan Party is a party and (ii) those leases of personal property to
which any Loan Party is a party with respect to which liens are identified on
the Lien Searches to include assets in addition to specific equipment and the
proceeds thereof, to the extent not previously delivered.    Borrowers 9.   
Fully executed copies of all warehouse agreements to which any Loan Party is a
party and other similar agreements with respect to the inventory of the Loan
Parties, to the extent not previously delivered.    Borrowers 10.    Copies of
all material contracts of the Loan Parties, including, but not limited to,
(i) indentures and related documents, if any, (ii) purchase and sale agreements
including related documentation specifying representations and warranties,
(iii) union contracts, (iv) vendor supply agreements, (v) employment contracts
of key management and (vi) loan documents, to the extent not previously
delivered.    Borrowers 11.    Satisfactory results of all “know your customer”,
“anti-money laundering” and “OFAC” due diligence of the Loan Parties and certain
officers and employees thereof as determined by the Agent, to the extent not
previously delivered.    Agent

 

- 4 -



--------------------------------------------------------------------------------

Schedule 1.1(S)(2)

Excluded Foreign Subsidiaries

(See Attached)



--------------------------------------------------------------------------------

SCHEDULE 1.1(S)(2)

EXCLUDED FOREIGN SUBSIDIARIES

 

Entity

  

Jurisdiction of Organization

  

Owner

3048568 Nova Scotia Company

   Ontario    Union Electric Steel Corporation

Union Electric Steel B.V.B.A.

   Belgium    3048568 Nova Scotia Company

Union Electric Steel (Hong Kong) Limited

   Hong Kong    Union Electric Steel Corporation

Union Electric Steel MG Roll Company Limited

   China    Union Electric Steel (Hong Kong)
Limited (49%)

Aerofin Canada Services, Inc.

   British Columbia    Air & Liquid Systems Corporation

Jiangsu Gong-Chang Roll Company Limited

   China    Union Electric Steel UK Limited (25%)

Fast. Åkers Styckebruk KB

   Sweden    Åkers Sweden AB

Åkers Specialty Rolls AB, Soderfors

   Sweden    Åkers Sweden AB

Shanxi Åkers TISCO Roll Co. Ltd., Taiyan

   China    Åkers AB (60%)

Åkers Brazil Ltda

   Brazil    Åkers AB

Åkers Germany GmbH

   Germany    Åkers AB

Åkers Pacific Pte. Ltd.

   Singapore    Åkers AB

Åkers Cairo LLC.

   Egypt    Åkers AB

Åkers Istanbul Ltd.

   Turkey    Åkers AB

Åkers Trading (Shanghai) Co., Ltd.

   China    Åkers AB

Rolltech Int. 2 AB

   Sweden    Åkers AB

Rolltech Int. 3 AB

   Sweden    Åkers AB

ASW Steel, Inc.

   Ontario    Ampco UES Sub, Inc.